245 P.3d 263 (2010)
2010 WY 153
Stephen Bernard BARNES, Appellant (Defendant),
v.
The STATE of Wyoming, Appellee (Plaintiff).
No. S-10-0079.
Supreme Court of Wyoming.
November 24, 2010.

ORDER AFFIRMING THE DISTRICT COURT'S ORDER OF DISMISSAL
[¶ 1] This matter came before the Court upon Appellant's pro se "Motion of Response," filed herein November 4, 2010. This is Appellant's appeal from an "Order of Dismissal," wherein the district court dismissed, without prejudice, a burglary charge. On September 7, 2010, Appellant's court-appointed appellate counsel filed a "Motion to Withdraw as Counsel," pursuant to Anders v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400, 18 L. Ed. 2d 493 (1967). Following a careful review of the record and the "Anders briefs" submitted by counsel, this Court entered, on September 28, 2010, its "Order Granting Permission for Court Appointed Counsel to Withdraw." That Order provided that the District Court's "Order of Dismissal" and its "Order Denying Objections and Motions" would be affirmed unless, on or before November 12, 2010, the Appellant filed a brief that persuaded this Court that the captioned appeal is not wholly frivolous. In response to this Court's "Order Granting Permission for Court Appointed Counsel to Withdraw," Appellant filed his "Motion of Response." After a careful review of that motion, this Court finds that Appellant has not established that the captioned appeal is not frivolous. This Court finds the motion devoid of cogent argument and citation to pertinent authority. Therefore, the Court finds that the District Court's "Order of Dismissal" and its "Order Denying Objections and Motions" should be affirmed. It is, therefore,
[¶ 2] ORDERED that any requests for relief contained in the "Motion of Response," be, and hereby are, denied; and it is further
[¶ 3] ORDERED that the District Court's "Order of Dismissal" and its "Order Denying Objections and Motions" be, and the same hereby are, affirmed.
/s/ Marilyn S. Kite
MARILYN S. KITE
Chief Justice